Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 19-21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication No. 106500302 to Guo et al. in view of US Publication No. 2008/0285963 A1 to Hendrikse et al. and Chinese Publication No. CN 109237559 A to Wang et al.  


    PNG
    media_image1.png
    451
    786
    media_image1.png
    Greyscale

Guo teaches limitations from claim 1 in fig. 1, shown above, a method for controlling a water heater (taught as a water heater in the abstract of Guo and in ¶ 3), the water heater comprising a blower (blowing device 6) and an air outlet communicated with the blower (taught in ¶ 26 as a “windshield”), the method comprising:

controlling the air outlet to be partially or fully opened according to a first parameter (as taught in ¶ 26, the opening of the windshield is adjusted), wherein the first parameter comprises an ambient relative humidity value, (as taught in ¶ 26, the windshield opening is adjusted based on a detected relative humidity at the drying device of the water heater).

    PNG
    media_image2.png
    840
    434
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    870
    334
    media_image3.png
    Greyscale


Guo does not teach the air outlet being “vertically disposed” or having “air deflectors disposed along a vertical length of the air outlet” and being independently controlled.  Hendrikse teaches in figs. 1 and 2, shown above, and in ¶¶ 21 and 31, a 
Guo nor Hendrikse teaches the instruction used to control the air outlets and their air deflectors to include either a dynamic or a static gesture.  Wang teaches in the Abstract an air curtain which may be raised or lowered by a user input, including a gesture input as taught in claim 1 and further teaches in ¶ 81 both static gestures (such as a palm hold for raising the air curtain corresponding to a partial opening of the air flow paths or “two hands to form a T” to lower the curtain corresponding to a full opening of air flow paths), and dynamic gestures (having timed durations such as “when the user wants to open the decline when the function of the air curtain, the director in hand a fist air outlet to be 1 second, hood receives the gesture signal, control air curtain drop; when the user in the air curtain to rise or descend to the proper position” as taught in ¶ 82, with the motion of the hand defining a rising or descending by its motion).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Guo as modified with Hendrikse with the gesture based controls of Wang in order to allow 

Guo teaches limitations from claim 2, the method according to claim 1, wherein the first condition comprises: 
ambient relative humidity exceeding a preset threshold value (as taught in ¶ 26, the system and the blower are started together when the humidity is continuously detected above a set value); or
obtaining a starting instruction (as taught in ¶ 26, the blower is started as part of the initial starting of the drying system and is thus responsive to the instruction which starts the system.)

Regarding claims 11 and 12, neither Guo nor Hendrikse teaches a dynamic gesture to include a sliding distance corresponding to a height of the air outlet to be opened as taught in claim 11 or a static gesture to include a first gesture for fully opening the air outlet and a second gesture having a preset distance for partially opening the air outlet as taught in claim 12.  Wang teaches in the Abstract of his invention, an air curtain which may be raised or lowered by a user input, including a gesture input as taught in claim 1 and further teaches in ¶ 81 both static gestures (such as a palm hold for raising the air curtain corresponding to a partial opening of the air flow paths or “two hands to form a T” to lower the curtain corresponding to a full opening of air flow paths, as taught 

Regarding claim 19, Guo teaches in ¶¶ 19 and 26, the water heater of his invention having a “control module” or “controller” which controls the positions of the valves and other elements of the gas circuit of the water heater according to the method of his invention.  Guo does not explicitly teach this controller including a processor and a memory for storing the control instructions of the method.  Hendrikse teaches in ¶ 37 a control module (70) including “a suitable microprocessor” and “associated read only memory (ROM)” which contains software for controlling the device of Hendrikse’s invention).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the controller of Guo with the microprocessor and memory of Hendrikse in order to allow the procedures of the control method of Guo 

Guo as modified by Hendrikse teaches limitations from claim 20 in fig. 1, shown above, a water heater, characterized by comprising: 
a blower (6);
an air-out channel (the air outlet channel 20), communicated with an air-out end of the blower (6) and the air outlet (at the dryer 7) (as shown in fig. 1); 
a heating part (the air heating interlayer 2) configured to heat airflow flowing through the air-out channel as taught in (¶ 26); and
the device for controlling a water heater of claim 19 (as taught in ¶¶ 19 and 26 and discussed the above rejection of claim 19).
Guo does not teach the blower and air-out channel being disposed in a housing or the heating part being disposed within the air-out channel.  Hendrikse teaches in figs. 1 and 2, shown above, and in fig. 3, shown below, an air-blowing drying device including a housing (10) including the vertical air outlets (at louvers 16 and 18, taught in ¶ 21) of his system and containing a blower (46, fig. 2), air outlet channels (conduits 58 and 60) communicated to the air outlets (to louvers 16 and 18 respectively), and respective heating parts (the heating coils 66 and 68) disposed in the outlet conduits (in conduits 58 and 60, respectively) and configured to heat airflow therethrough (as taught in ¶ 30).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Guo with the external housing of the drying system of Hendrikse in order contain and protect the elements of the drying system from external interference 

Regarding claim 21, Guo teaches in ¶ 26 that the control of the system of his invention may be based on a comparison of a detected relative humidity to a limit relative humidity value.  Guo does not teach this limit value to be between 40% and 50%, inclusive.  One of ordinary skill in the art at the time the application was effectively filed would have recognized the values of relative humidity for which the drying device is activated to determine whether the device is able to effectively and efficiently operate as too low a threshold will result in the system being operated when drying is not required, wasting energy, and too high a threshold will result in the system failing to operate when drying is required, greatly limiting its utility and would thus recognize this threshold to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claims 25 and 27, Guo teaches in ¶ 26 that the control of the system of his invention may be based on a comparison of a detected relative humidity to a limit relative humidity value.  Guo does not teach the blower and air-out channel being disposed in a housing or the heating part being disposed within the air-out channel, the power to the control part being controlled based on a parameter or instruction as taught in claim 25, or the instruction comprising a key instruction as recited in claim 27.  

    PNG
    media_image4.png
    855
    434
    media_image4.png
    Greyscale

Hendrikse teaches in figs. 1-3, shown above, an air-blowing drying device including a housing (10) including the vertical air outlets (at louvers 16 and 18, taught in ¶ 21) of his system and containing a blower (46, fig. 2), air outlet channels (conduits 58 and 60) communicated to the air outlets (to louvers 16 and 18 respectively), and respective heating parts (the heating coils 66 and 68) disposed in the outlet conduits (in conduits 58 and 60, respectively) and configured to heat airflow therethrough (as taught in ¶ 30).  Hendrikse further teaches in fig. 5, shown below, the system further including a control module (70) coupled to an air coil power module (76) for providing power to the air heater coils (66, 68) based on instructions including a selected temperature entered at a user interface (72) as recited in claim 25 (¶¶ 55 and 61), this user instruction constituting a “key instruction” entered using a keypad on the remote 26, as taught in .

    PNG
    media_image5.png
    479
    741
    media_image5.png
    Greyscale

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Hendrikse, and Wang as applied to claims 1 and 2 above and further in view of US Publication No. 2020/0333033 to Kitagawa et al.

Regarding claim 3, Guo teaches a method of operating a water heater with a drying air-blowing function including a blower for directing heated air toward an outlet.  Hendrikse teaches a system similar to that of Guo but with larger and vertically disposed 

Regarding claim 23, Guo teaches a method of operating a water heater with a drying air-blowing function including a blower for directing heated air toward an outlet.  Hendrikse teaches a system similar to that of Guo but with larger and vertically disposed air outlets to allow for the drying of a user’s body.  Kitagawa teaches an air conditioning system in which user comfort is gauged based on a determination of the amount of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, Hendrikse, and Wang as applied to claims 1 and 2 above and further in view of US Patent No. 10,470,474 B2 to Valfiorani et al.

Regarding claim 5, Guo teaches a method of operating a water heater with a drying air-blowing function including a blower for directing heated air toward an outlet and teaches this control to be based on a sensed relative humidity.  Hendrikse teaches a system similar to that of Guo but with larger and vertically disposed air outlets to allow for the drying of a user’s body.  Guo does not teach the humidity-based control including opening the air outlet further when the ambient temperature value is increased.  Valfiorani .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, Hendrikse, and Wang as applied to claims 1 and 25 and further in view of US Publication No. 2015/0216372 A1 to Ahmed.

Regarding claim 26, Guo teaches a method of operating a water heater with a drying air-blowing function including a blower for directing air toward an outlet, the method including the sensing of relative humidity and its use in controlling the operation of the blower.  Hendrikse teaches an air-blowing drying device directing a flow of air from a blower over a heating element and toward a vertically arranged outlet, the heating element being controlled by a heater coil power module in communication with the control unit.  Neither Guo nor Hendrikse teaches the use of relative humidity in the control of power the heating element.  Ahmed teaches in ¶ 62, a dryer for a body, particularly a hand dryer, including a sensor for monitoring an ambient condition in the dryer’s environment, citing humidity and temperature as examples and further teaches “where the input data received from the sensor indicates that the temperature or humidity has .  


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, Hendrikse, and Wang as applied to claims 1 and 11 above, and further in view of US Patent No. 9,732,978 B2 to Sugiyama et al.

Regarding claim 27, Guo teaches a method of operating a water heater with a drying air-blowing function including a blower for directing air toward an outlet.  Hendrikse teaches an air-blowing drying device directing a flow of air from a blower over a heating element and toward a vertically arranged outlet.  Wang teaches the use of use of gestures as input in controlling an air blowing system.  Neither Guo nor Wang teaches the gesture input being used to control the operation of the heating part as taught in claim 27.  Sugiyama teaches in fig. 3, shown above, the abstract, and in col. 7, lines 34-38, an air conditioning system including a touch panel (11) used to enter a plurality of gestures which include a sliding distance for controlling settings and operations of the air .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 11-12, and 19-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 5-7 of the reply that none of the prior art cited in the prior Office Action of 7 December 2021 teaches the limitations added to claim 1 by amendment, including the use of dynamic and/or static gesture instructions in independently controlling the air outlets of the system, particularly arguing that neither Guo nor Hendrikse teaches gesture based control and that Wang does not teach individual control of a plurality of air deflectors disposed at the outlets.

Particularly, Hendrikse teaches a plurality of louvers (16 and 18) disposed vertically along two respective air outlets and teaches the louvers being able to open and close and adjust the directions of air flow to cater to users of different heights, thus teaching independent control of the individual louvers.  While Hendrikse does not teach gesture control of these louvers, Wang teaches the deflection of air blowers producing an air curtain being controlled to raise and lower the curtain based on user gestures.  Applicant’s arguments amount only to assertions that no single reference teaches all of the limitations without combination, but does not address the combination of features from across the multiple references and thus amounts only to a piecemeal attack against the prior art.  For this reason, applicant’s arguments are not found to be persuasive.

Applicant particularly asserts on pg. 7 of the reply that “Hendrikse does not disclose that each of the louvers may be independently controlled between an open position and a closed position”.
In response, examiner disagrees.  Applicant has presented no reasoning or explanation for the assertion that Hendrikse does not teach independent control aside from the mere allegation of its absences.  In contrast, ¶ 31 of Hendrikse teaches the sets of Louvers (16 and 18) may at least be controlled independently of each other, having “drive mechanisms comprising small electric motors and suitable gearing and linkages” and being adjustable by a user to preferred directions.  This paragraph further teaches 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image6.png
    465
    430
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    347
    263
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    345
    266
    media_image8.png
    Greyscale

US Patent No. 5,377,424 to Albanes teaches in figs. 1, 4, and 5, shown above, a body drying system having sets of louvers (28 in fig. 1, 66 in fig. 4, and 72 in fig. 3) spaced vertically along its front, the louvers being separately adjustable to control the direction in which air is blown (col. 4, lines 33-49, and col. 5, lines 27-47, which particularly teaches in the second and third embodiments (of figs. 4 and 5 respectively) that “any one of the apertures [controlled by the louver elements] can be directed” to control the direction in which air is blown.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        17 February 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763